 Exhibit 10.14.

 

STOCK PURCHASE AGREEMENT

 

THIS AGREEMENT (the "Agreement") is made as of April 2, 2015, by Wonder
International Education and Investment Group Corp. ("US Wonder"), an Arizona
corporation and Mr. Xie Chungui ("Buyer").

RECITALS

 

WHEREAS, US Wonder owns 100% of the capital stock (“WFOE Stock”) of Anhui Lang
Wen Tian Cheng Consulting & Management Co., Ltd., a PRC company (“WFOE”),

 

WHEREAS, the WFOE has various contractual arrangement including a Voting Right
Proxy Agreement, Option Agreement, Equity Pledge Agreement, Consulting Services
Agreement and Operating Agreement (“Contractual Rights”) with Anhui Wonder
Education & Investment Management Corporation, a PRC company (“China Wonder”);

 

WHEREAS, US Wonder wants to sell and Buyer wants to buy 100% of the WFOE Stock
from US Wonder in exchange for the US Wonder Stock (as defined below), and in
addition, US Wonder will assign all of its rights, titles and interest in and to
China Wonder including those with respect to Contractual Rights;

 

      NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties contained in this Agreement, the parties hereto
agree as follows:

 

SECTION 1. Purchase Price

 

1.1The purchase price for the WFOE Stock will be 16,600,000 shares of common
stock of US Wonder (Wonder International Education And Investment Group Corp)
held by Buyer (“US Wonder Stock”) and such shares upon receipt by US Wonder
shall be returned to the treasury of US Wonder, subject to the approval or
ratification of the transactions by the shareholders of US Wonder. In this
regard, it is understood by the parties that Buyer has lost the certificates
representing the US Wonder Stock. Accordingly, subject to the other terms and
conditions herein, upon execution and delivery of this Agreement, Buyer hereby
assigns all his rights, titles and interest in and to the US Wonder Stock to US
Wonder. In addition, Buyer will sign such other documents and instruments as
deemed necessary by US Wonder.

1.2As additional consideration, until such time as the transactions contemplated
herein are approved by the shareholders of US Wonder, Buyer hereby grants to Mr.
Keith Wong an irrevocable proxy to vote the US Wonder Stock in favor of the
transactions completed herein at any shareholder meeting of US Wonder. This
irrevocable proxy is for a period of one year or until conclusion of any
shareholder meeting in which the US Wonder Stock has been voted in favor of the
transactions contemplated herein, whichever is the soonest to occur.

1.3The parties hereby acknowledge that a stock certificate evidencing the WFOE
Stock has not been issued to US Wonder. Accordingly, subject to the other terms
and conditions herein, upon execution and delivery of this Agreement, US Wonder
hereby assigns all his rights, titles and interest in and to the WFOE Stock to
Buyer, and the parties further acknowledge that the Agreement will constitute
sufficient evidence of the transfer of the WFOE Stock to Buyer.

1.4As additional consideration, US Wonder hereby assigns, transfers and conveys
to Buyer all its rights, titles and interests in and to China Wonder (and any
other PRC operating company located in the PRC related, directly or indirectly,
to China Wonder) and in and to the Contractual Rights.

1.5Notwithstanding anything contained herein to the contrary, the transactions
contemplated in this Agreement will be effective upon execution of the
Agreement, however, this Agreement will be null and void if the transactions
contained herein are not approved or ratified by the shareholders of US Wonder
within one year from the date hereof.

 

SECTION 2. REPRESENTATIONS AND WARRANTIES OF US Wonder

2.1 US Wonder hereby represents and warrants to Buyer as follows:

(i). US Wonder has all corporate right, power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby. This Agreement
has been duly executed and delivered by the US Wonder and constitutes a legal,
valid and binding obligation of the US Wonder, enforceable against US Wonder in
accordance with its terms, subject to laws of general application relating to
bankruptcy, insolvency and the relief of debtors and rules of law governing
specific performance, injunctive relief or other equitable remedies.

(ii). the WFOE Stock has not been sold, contracted for sale or otherwise
transferred to any other party,

(iii). the WFOE Stock is free and clear of all liens, pledges and encumbrances
of any kind and the WFOE Stock is duly authorized, validly issued, fully paid
and non-assessable shares of capital stock of the WFOE, and

(iv) the WFOE Stock is not subject to any contact, agreement, arrangement or
understanding, written or otherwise, which would adversely affect or otherwise
prohibit or limit the acquisition of the WFOE Stock by the Buyer.

2.2 No other representations and warranties are made by US Wonder to Buyer with
respect to the WFOE Stock, the Contractual Rights or China Wonder.

 

SECTION 3 REPRESENTATIONS AND WARRANTIES OF Buyer

3.1 Buyer hereby represents and warrants to US Wonder as follows:

(i) Buyer has all right, power and authority to enter into this Agreement and to
consummate the transactions contemplated hereby. This Agreement has been duly
executed and delivered by the Buyer and constitutes a legal, valid and binding
obligation of the Buyer.

(ii). the US Wonder Stock has not been sold, contracted for sale or otherwise
transferred to any other party,

(iii). the US Wonder Stock is free and clear of all liens, pledges and
encumbrances of any kind and the US Wonder Stock is duly authorized, validly
issued, fully paid and non-assessable shares of capital stock of the US Wonder,

(iv). the US Wonder Stock is not subject to any contract, agreement, arrangement
or understanding, written or otherwise, which would adversely affect or
otherwise prohibit or limit the acquisition of the US Wonder Stock by US Wonder,
and

(v). he is acquiring the WFOE Stock for investment purposes and not for resale.

 

SECTION 4. COVENANTS

4.1    Further Assurances.  The parties shall execute such documents and other
papers and take such further actions as may be reasonably required or desirable
to carry out the provisions hereof and the transactions contemplated hereby.
Each such party shall use its best efforts to fulfill or obtain the fulfillment
of the conditions to the Closing, including, without limitation, the execution
and delivery of any documents or other papers, the execution and delivery of
which are necessary or appropriate to the Closing.

            

4.2    Confidentiality.  In the event the transactions contemplated by this
Agreement are not consummated, parties agree to keep confidential any
information disclosed to each other in connection therewith for a period of one
year from the date hereof; provided, however, such obligation shall not apply to
information which:

                        

 

SECTION 5. SURVIVAL OF REPRESENTATIONS AND WARRANTIES

            

Notwithstanding any right of either party to investigate the affairs of the
other party and its shareholders, each party has the right to rely fully upon
representations, warranties, covenants and agreements of the other party and its
shareholders contained in this Agreement or in any document delivered to one by
the other or any of their representatives, in connection with the transactions
contemplated by this Agreement. All such representations, warranties, covenants
and agreements shall survive the execution and delivery hereof and the Closing
hereunder for one year following the Closing Date.

 

 SECTION 6. INDEMNIFICATION

            

Buyer agrees to indemnify and hold harmless US Wonder, its officers, directors
and principal shareholders, at all times against and in respect of any
liability, damage, or deficiency, all actions, suits, proceedings, demands,
assessments, judgments, costs and expenses, including attorneys' fees, incident
to any of the foregoing, resulting from any material misrepresentation made by
any indemnifying party to an indemnified party, an indemnifying party's breach
of a covenant or warranty or an indemnifying party's non-fulfillment of any
agreement hereunder, or from any material misrepresentation or omission from any
certificate, financial statement or tax return furnished or to be furnished
hereunder.

            

 

SECTION 7. THE CLOSING

            

The Closing shall take place at the time or place as may be agreed upon by the
parties hereto ("Closing Date"), but in no event shall the Closing Date be later
than May 30th, 2015 unless agreed upon by the parties in writing.

 

SECTION 8. MISCELLANEOUS

            

8.1    Waivers.  The waiver of a breach of this Agreement or the failure of any
party hereto to exercise any right under this Agreement shall in no way
constitute waiver as to future breach whether similar or dissimilar in nature or
as to the exercise of any further right under this Agreement.

            

8.2    Amendment.  This Agreement may be amended or modified only by an
instrument of equal formality signed by the parties or the duly authorized
representatives of the respective parties.

            

8.3    Assignment.  This Agreement is not assignable except by operation of law.

           

8.4    Governing Law. This Agreement shall be construed in accordance with the
laws of the State of Arizona.

            

8.5    Publicity.  No publicity release or announcement concerning this
Agreement or the transactions contemplated hereby shall be issued by either
party hereto at any time from the signing hereof without advance approval in
writing of the form and substance by the other party.

            

8.6    Entire Agreement.  This Agreement (including the Exhibits and Schedules
to be attached hereto) and the collateral agreements executed in connection with
the consummation of the transactions contemplated herein contain the entire
agreement among the parties with respect to the exchange and issuance of the
Shares and related transactions, and supersede all prior agreements, written or
oral, with respect thereto.

            

8.7    Headings.  The headings in this Agreement are for reference purposes only
and shall not in any way affect the meaning or interpretation of this Agreement.

            

8.8    Severability of Provisions.   In the event that any provision of this
Agreement becomes or is declared by a court of competent jurisdiction to be
illegal, unenforceable or void, this Agreement shall continue in full force and
effect without said provision; provided that no such severability shall be
effective if it materially changes the economic impact of this Agreement on any
party.

            

8.9    Counterparts.    This Agreement may be executed in any number of
counterparts, each of which when so executed, shall constitute an original copy
hereof, but all of which together shall consider but one and the same document.
This Agreement shall be binding upon the parties hereto and inure to the benefit
of the parties, their respective heirs, administrators, executors, successors
and assigns.

          

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

 

US Wonder:

Wonder International Education and Investment Group Corp

 

 

 

 

By: /s/ Xiang Wei

                                              
                              Name: Xiang Wei - Chief Executive Officer    

 

 

 

 

By: /s/Xie GunGui

Name: Xie, ChunGui

Buyer

 

 

 

 

 

 

 



 

